Citation Nr: 1808134	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active service from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for PTSD along with 9 other issues.  In his February 2016 substantive appeal, the Veteran withdrew all issues except the psychiatric disorder claim.  As such this issue was the only issue before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

On November 20, 2017, VA was notified that the Veteran had recently died on November [REDACTED] 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in November 2017 while his appeal was still pending before the Board; therefore, it must be dismissed as moot due to lack of jurisdiction.  38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1302; Smith v. Brown, 10 Vet. App. 330, 334, 336 (1997) (dismissing for lack of jurisdiction an appeal rendered moot by the appellant's death while on appeal to the Board). 

As the Board makes no decision on the merits of this appeal, this dismissal does not affect the right of an eligible person to substitute in as the appellant for purposes of processing this claim to completion.  38 U.S.C. § 5121A; 38 C.F.R. § 20.1106  (2017).  Eligibility for substitution is prescribed in 38 C.F.R. § 3.1000 (a)(1) through (5) (2017) in accordance with 38 C.F.R. § 3.1010 (d) (2017).  A request for substitution must be filed no later than one year from the date of the Veteran's death with the RO from which this claim originated.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b) (2017).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


